
	
		IB
		Union Calendar No. 7
		111th CONGRESS
		1st Session
		H. R. 200
		[Report No.
		  111–19]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			January 6, 2009
			Mr. Conyers (for
			 himself, Ms. Linda T. Sánchez of
			 California, Mr. Nadler of New
			 York, Mr. Delahunt,
			 Mr. Scott of Virginia, and
			 Ms. Waters) introduced the following
			 bill; which was referred to the
			 Committee on the
			 Judiciary
		
		
			February 24, 2009
			Additional sponsors: Mr.
			 Gutierrez, Mr. Cohen,
			 Ms. Edwards of Maryland,
			 Mr. Grijalva,
			 Mr. Johnson of Georgia,
			 Mr. Watt, Mr. Kennedy, Ms.
			 Jackson-Lee of Texas, Mr.
			 Wu, Mr. Berman,
			 Mr. Kucinich, and
			 Mr. Lewis of Georgia
		
		
			February 24, 2009
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on January 6, 2009
		
		A BILL
		To amend title 11 of the United States Code
		  with respect to modification of certain mortgages on principal residences, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Families Save Their Homes in
			 Bankruptcy Act of 2009 .
		2.Eligibility for
			 reliefSection 109 of title
			 11, United States Code, is amended—
			(1)by adding at the end of
			 subsection (e) the following:
				
					For purposes of
			 this subsection, the computation of debts shall not include the secured or
			 unsecured portions of—(1)debts secured by the
				debtor’s principal residence if the current value of such residence is less
				than the secured debt limit; or
					(2)debts secured or formerly
				secured by real property that was the debtor’s principal residence that was
				sold in foreclosure or that the debtor surrendered to the creditor if the
				current value of such real property is less than the secured debt
				limit.
					,
				and
			(2)by adding at the end of
			 subsection (h) the following:
				
					(5)The requirements of paragraph (1) shall not
				apply in a case under chapter 13 with respect to a debtor who submits to the
				court a certification that the debtor has received notice that the holder of a
				claim secured by the debtor's principal residence may commence a foreclosure on
				the debtor's principal
				residence.
					.
			3.Prohibiting claims
			 arising from violations of the Truth in Lending ActSection 502(b) of title 11, United States
			 Code, is amended—
			(1)in paragraph (8) by
			 striking or at the end,
			(2)in paragraph (9) by
			 striking the period at the end and inserting ; or, and
			(3)by adding at the end the
			 following:
				
					(10)the claim for a loan secured by a security
				interest in the debtor’s principal residence is subject to a remedy for
				rescission under the Truth in Lending Act notwithstanding the prior entry of a
				foreclosure judgment, except that nothing in this paragraph shall be construed
				to modify, impair, or supersede any other right of the
				debtor.
					.
			4.Authority to modify
			 certain mortgagesSection 1322
			 of title 11, United States Code, is amended—
			(1)in subsection (b)—
				(A)by redesignating
			 paragraph (11) as paragraph (12),
				(B)in paragraph (10) by
			 striking and at the end, and
				(C)by inserting after
			 paragraph (10) the following:
					
						(11)notwithstanding paragraph (2) and otherwise
				applicable nonbankruptcy law, with respect to a claim for a loan originated
				before the effective date of this paragraph and secured by a security interest
				in the debtor’s principal residence that is the subject of a notice that a
				foreclosure may be commenced with respect to such loan, modify the rights of
				the holder of such claim (and the rights of the holder of any claim secured by
				a subordinate security interest in such residence)—
							(A)by providing for payment of the amount of
				the allowed secured claim as determined under section 506(a)(1);
							(B)if any applicable rate of interest is
				adjustable under the terms of such security interest by prohibiting, reducing,
				or delaying adjustments to such rate of interest applicable on and after the
				date of filing of the plan;
							(C)by modifying the terms
				and conditions of such loan—
								(i)to extend the repayment
				period for a period that is no longer than the longer of 40 years (reduced by
				the period for which such loan has been outstanding) or the remaining term of
				such loan, beginning on the date of the order for relief under this chapter;
				and
								(ii)to provide for the payment of interest
				accruing after the date of the order for relief under this chapter at a fixed
				annual rate equal to the currently applicable average prime offer rate as of
				the date of the order for relief under this chapter, corresponding to the
				repayment term determined under the preceding paragraph, as published by the
				Federal Financial Institutions Examination Council in its table entitled
				Average Prime Offer Rates—Fixed, plus a reasonable premium for
				risk; and
								(D)by providing for payments
				of such modified loan directly to the holder of the claim;
				and
							,
				and
				(2)by adding at the end the
			 following:
				
					(g)A claim may be reduced under subsection
				(b)(11)(A) only on the condition that if the debtor sells the principal
				residence securing such claim, before receiving a discharge under this chapter
				and receives net proceeds from the sale of such residence, then the debtor
				agrees to pay to such holder—
						(1)if such residence is sold in the 1st year
				occurring after the effective date of the plan, 80 percent of the amount of the
				difference between the sales price and the amount of such claim (plus costs of
				sale and improvements), but not to exceed the amount of the allowed secured
				claim determined as if such claim had not been reduced under such
				subsection;
						(2)if such residence is sold in the 2d year
				occurring after the effective date of the plan, 60 percent of the amount of the
				difference between the sales price and the amount of such claim (plus costs of
				sale and improvements), but not to exceed the amount of the allowed secured
				claim determined as if such claim had not been reduced under such
				subsection;
						(3)if such residence is sold in the 3d year
				occurring after the effective date of the plan, 40 percent of the amount of the
				difference between the sales price and the amount of such claim (plus costs of
				sale and improvements), but not to exceed the amount of the allowed secured
				claim determined as if such claim had not been reduced under such subsection;
				and
						(4)if such residence is sold in the 4th year
				occurring after the effective date of the plan, 20 percent of the amount of the
				difference between the sales price and the amount of such claim (plus costs of
				sale and improvements), but not to exceed the amount of the allowed secured
				claim determined as if such claim had not been reduced under such
				subsection.
						(h)With respect to a claim
				of the kind described in subsection (b)(11), the plan may not contain a
				modification under the authority of subsection (b)(11)—
						(1)in a case commenced under
				this chapter after the expiration of the 15-day period beginning on the
				effective date of this subsection, unless—
							(A)the debtor certifies that
				the debtor attempted, not less than 15 days before the commencement of the
				case, to contact the holder of such claim (or the entity collecting payments on
				behalf of such holder) regarding modification of the loan that is the subject
				of such claim; or
							(B)a foreclosure sale is
				scheduled to occur on a date in the 30-day period beginning on the date the
				case is commenced; and
							(2)in any other case pending
				under this chapter, unless the debtor certifies that the debtor attempted to
				contact the holder of such claim (or the entity collecting payments on behalf
				of such holder) regarding modification of the loan that is the subject of such
				claim, before—
							(A)filing a plan under
				section 1321 that contains a modification under the authority of subsection
				(b)(11); or
							(B)modifying a plan under
				section 1323 or 1329 to contain a modification under the authority of
				subsection
				(b)(11).
							.
			5.Combating excessive
			 feesSection 1322(c) of title
			 11, United States Code, is amended—
			(1)in paragraph (1) by striking
			 and at the end,
			(2)in paragraph (2) by
			 striking the period at the end and inserting a semicolon, and
			(3)by adding at the end the
			 following:
				
					(3)the debtor, the debtor’s property, and
				property of the estate are not liable for a fee, cost, or charge that is
				incurred while the case is pending and arises from a debt that is secured by
				the debtor’s principal residence except to the extent that—
						(A)the holder of the claim
				for such debt files with the court (annually or, in order to permit filing
				consistent with clause (ii), at such more frequent periodicity as the court
				determines necessary) notice of such fee, cost, or charge before the earlier
				of—
							(i)1 year after such fee,
				cost, or charge is incurred; or
							(ii)60 days before the
				closing of the case; and
							(B)such fee, cost, or
				charge—
							(i)is lawful under
				applicable nonbankruptcy law, reasonable, and provided for in the applicable
				security agreement; and
							(ii)is secured by property
				the value of which is greater than the amount of such claim, including such
				fee, cost, or charge;
							(4)the failure of a party to give notice
				described in paragraph (3) shall be deemed a waiver of any claim for fees,
				costs, or charges described in paragraph (3) for all purposes, and any attempt
				to collect such fees, costs, or charges shall constitute a violation of section
				524(a)(2) or, if the violation occurs before the date of discharge, of section
				362(a); and
					(5)a plan may provide for
				the waiver of any prepayment penalty on a claim secured by the debtor’s
				principal
				residence.
					.
			6.Confirmation of
			 planSection 1325(a) of title
			 11, United States Code, is amended—
			(1)in paragraph (8) by
			 striking and at the end,
			(2)in paragraph (9) by
			 striking the period at the end and inserting a semicolon, and
			(3)by inserting after
			 paragraph (9) the following:
				
					(10)notwithstanding subclause (I) of paragraph
				(5)(B)(i), whenever the plan modifies a claim in accordance with section
				1322(b)(11), the plan provides that the holder of such claim retain the lien
				until the later of—
						(A)the payment of such
				holder’s allowed secured claim; or
						(B)discharge under section
				1328; and
						(11)whenever the plan modifies a claim in
				accordance with section 1322(b)(11), the court finds that such modification is
				in good faith and that the debtor did not obtain the extension, renewal, or
				refinancing of credit that gives rise to a modified claim by the debtor’s
				material misrepresentation, false pretenses, or actual
				fraud.
					.
			7.DischargeSection 1328 of title 11, United States
			 Code, is amended—
			(1)in subsection (a)—
				(A)by inserting
			 (other than payments to holders of claims whose rights are modified
			 under section 1322(b)(11)) after paid, and
				(B)in paragraph (1) by
			 inserting or, to the extent of the unpaid portion of an allowed secured
			 claim, provided for in section 1322(b)(11) after
			 1322(b)(5), and
				(2)in subsection (c)(1) by
			 inserting or, to the extent of the unpaid portion of an allowed secured
			 claim, provided for in section 1322(b)(11) after
			 1322(b)(5).
			8.Rule of
			 constructionNothing in this
			 Act or the amendments made by this Act shall be construed to modify any
			 obligation of the Federal Housing Administration, the Veterans Administration,
			 or the Department of Agriculture under a contract that guarantees or insures
			 the payment of any part of a loan secured by a security interest in a principal
			 residence.
		9.Effective date;
			 application of amendments
			(a)Effective
			 dateExcept as provided in subsection (b), this Act and the
			 amendments made by this Act shall take effect on the date of the enactment of
			 this Act.
			(b)Application of
			 amendmentsThe amendments made by this Act shall apply with
			 respect to cases commenced under title 11 of the United States Code before, on,
			 or after the date of the enactment of this Act.
			
	
		February 24, 2009
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
